Exhibit 10.3
KEYCORP
AWARD OF RESTRICTED STOCK
<<First>> <<Middle>> <<Last>>
     By action of the Compensation Committee (“Committee”) of the Board of
Directors of KeyCorp, taken pursuant to the KeyCorp Amended and Restated 1991
Equity Compensation Plan (“Plan”) on January 16, 2003, you have been awarded
<<Restricted_Shares>> shares of Restricted Stock. (Unless otherwise indicated,
the capitalized terms used herein shall have the same meaning as set forth in
the Plan.)
     1. One-half of the Restricted Stock (“the Time Lapse Restricted Shares”)
may not be sold, transferred, otherwise disposed of, pledged or otherwise
hypothecated until the earlier of the following:

  a)   December 31, 2005; or     b)   the date not more than two years on or
after a Change of Control upon which your employment terminates under
circumstances entitling you to receive severance benefits or salary continuation
benefits under KeyCorp Separation Pay Plan or under any employment or change of
control or similar arrangement or agreement.

     2. The remaining one-half of the Restricted Stock (“the Performance
Accelerated Restricted Shares”) may not be sold, transferred, otherwise disposed
of, pledged, or otherwise hypothecated until the earliest of the following shall
occur:

  a)   December 31, 2009;     b)   the percentage increase in KeyCorp’s average
daily stock price plus dividends for the years 2003 through 2005 exceeds the
percentage increase in the average daily stock price plus dividends of the
median of the banks which comprise the Standard & Poor’s Regional Bank Index (If
at any time the Standard & Poor’s Regional Bank Index ceases to be published or
is altered in such manner as to make its use as a comparative reference
inappropriate, as determined by the Committee in its sole discretion, then the
Committee shall (i) select such other index as is then available that the
Committee deems most appropriate to use as a substitute for the Standard &
Poor’s Regional Bank Index and (ii) decide whether to use that other index to
determine whether the condition of this paragraph has been met); or     c)   the
first day on which a Change of Control occurs on or before December 31, 2005.

1



--------------------------------------------------------------------------------



 



     3. If you shall die or become Disabled prior to the lapse of the
restrictions on the Time Lapse Restricted Shares, then a pro rata number of the
Time Lapse Restricted Shares shall be retained by you or your estate and become
freely transferable upon death or Disability but the remainder shall immediately
be forfeited upon your death or Disability, as the case may be.
     4. The restrictions shall lapse upon a pro rata number of the Time Lapse
Restricted Shares when you have been continuously employed by KeyCorp and reach
age 65 and each year thereafter that you remain employed by KeyCorp on your
birthday the restrictions shall lapse on the lesser of an additional one-third
of the Time Lapse Restricted Shares or the number of Time Lapse Restricted
Shares remaining in your award.
     5. The Time Lapse Restricted Shares shall immediately be forfeited if you
retire between the ages of 55 and 65 prior to the lapse of the restrictions;
provided, however, that the Committee may in its sole discretion determine that
a pro rata number of the Time Lapse Restricted Shares shall be retained by you
and become freely transferable upon retirement but that the remainder shall
immediately be forfeited upon your retirement.
     6. If you retire at age 65 or older, die or become Disabled prior to the
lapse of the restrictions on the Performance Accelerated Restricted Shares and
such shares thereafter cease to be restricted because of the performance of
KeyCorp’s average daily stock price plus dividends, then a pro rata number of
the Performance Accelerated Restricted Shares shall be retained by you or your
estate and become freely transferable if and when the restrictions lapse because
of the performance of KeyCorp’s average daily stock price plus dividends but the
remainder shall immediately be forfeited upon your retirement, death, or
Disability, as the case may be, and if the restrictions do not lapse as a result
of performance of KeyCorp’s average daily stock price plus dividends, the pro
rata number of Performance Accelerated Restricted Shares retained by you or your
estate shall be forfeited on December 31, 2005.
     7. The Performance Accelerated Restricted Shares shall be forfeited if you
retire between the ages of 55 and 65 prior to the lapse of the restrictions;
provided, however, that the Committee may in its sole discretion determine that
a pro rata number of shares shall be retained by you and become freely
transferable if and when the performance of KeyCorp’s average daily stock price
plus dividends meets the requirements of this Agreement but that the remainder
of the shares shall immediately be forfeited upon your retirement, and if the
restrictions do not lapse as a result of performance of KeyCorp’s average daily
stock price plus dividends, the pro rata number of Performance Accelerated
Restricted Shares retained by you shall be forfeited on December 31, 2005.
     8. For purposes of this Agreement, the pro rata number of shares of
Restricted Stock granted to you shall be based on a fraction the numerator of
which is the number of months beginning in January 2003 that are completed prior
to your change of status and the denominator of which is 36.
     9. The Restricted Stock shall be immediately forfeited if your employment
with KeyCorp terminates prior to the date of the lapse of the restrictions as
set forth earlier in this

2



--------------------------------------------------------------------------------



 



Agreement unless your employment terminates because of death, Disability, or
retirement (in which case the specific provisions set forth earlier in this
Agreement shall apply).
     10. The Restricted Stock upon which the restrictions have lapsed
nevertheless may not be sold or otherwise transferred until and unless you meet
KeyCorp’s Stock Ownership Guidelines or terminate your employment with KeyCorp;
provided, however, that notwithstanding the foregoing you shall be permitted to
sell the number of shares necessary to satisfy any withholding tax obligation
that may arise in connection with the lapse of any restriction on the Restricted
Stock.
     11. If the lapse of the restrictions on the Restricted Stock would result
in compensation to you that if earned would not be deductible by KeyCorp by
reason of the disallowance rules of Section 162(m) of the Internal Revenue Code
but would be deductible if deferred until a later year, then the Committee in
its sole discretion may require that all or a portion of the Restricted Stock
shall be exchanged for an award of equal value which shall be deferred into and
remain in the KeyCorp Deferred Compensation Plan (“Deferred Plan”) Common Stock
Account pursuant to the provisions of the Deferred Plan; provided that if the
Committee shall not require a deferral pursuant to this paragraph, then any
provision in any KeyCorp Plan, Employment Agreement, or similar agreement or
arrangement requiring a deferral by you because of Section 162(m) shall be
deemed waived by KeyCorp with respect to the Restricted Stock.
     12. You may elect to exchange Restricted Stock for an award of equal value
which shall be deferred into the Deferred Plan Common Stock Account; provided,
however, that such election shall be made at least one year prior to the lapse
of the restrictions upon the Restricted Stock and provided further that the
deferred award may not be transferred to another account in the Deferred Plan.
     13. The Committee reserves the right to (at any time and from time to time)
make adjustments in or alter the performance criteria (i.e., daily average stock
price performance) set forth in this Agreement, in the Committee’s sole
discretion, to take into account changed circumstances which, in the Committee’s
judgment, make the performance criteria inapplicable, inappropriate, or
otherwise undesirable. Consistent with the provisions of the Plan, the
determination by the Committee as to whether the performance criteria have been
satisfied or should be adjusted or altered shall be final and conclusive.
     14. If you are an officer for purposes of Section 16 of the Securities
Exchange Act of 1934, you shall be permitted to satisfy, in whole or in part,
any withholding tax obligation that may arise in connection with the lapse of
any restriction on the Restricted Stock by delivering to KeyCorp in Common
Shares an amount equal to the withholding tax obligation arising with respect to
such lapse.
     15. Notwithstanding any other provisions of this Agreement, if you engage
in any “harmful activity” (as defined in Section 16 of the Plan) prior to or
within six months after the termination of your employment with KeyCorp, then
any and all shares of Restricted Stock which have vested on or after one year
prior to termination of employment shall be immediately

3



--------------------------------------------------------------------------------



 



forfeited to KeyCorp and the sales price realized upon the sale of any such
shares of Restricted Stock by you shall inure to and be payable to KeyCorp upon
demand.
     16. The provisions of Section 11 of the Plan entitled “Acceleration upon
Change of Control” shall not apply to the Time Lapse Restricted Shares at any
time and shall not apply to the Performance Accelerated Restricted Shares after
December 31, 2005.
January 16, 2003

                  /s/ Thomas E. Helfrich       Thomas E. Helfrich      Executive
Vice President     

4



--------------------------------------------------------------------------------



 



ACCEPTANCE OF RESTRICTED STOCK AWARD
I acknowledge receipt of the above award and in consideration thereof I accept
such award subject to the terms and conditions of the Plan (including, without
limitation, the Harmful Activity provisions thereof) and the restrictions upon
me as set forth hereinafter.
My agreement to the following restrictions is (i) in addition to (and not in
limitation of) any other agreements, plans, policies, or practices that are
applicable to me as a KeyCorp or Subsidiary (collectively “Key”) employee, and
(ii) independent of any Plan provisions.
     1. I recognize the importance of preserving the confidentiality of
Non-Public Information of Key. Therefore, I acknowledge and agree that:
(a) during my employment with Key, I will acquire, reproduce, and use such
Non-Public Information only to the extent reasonably necessary for the proper
performance of my duties; (b) during and after my employment with Key, I will
not use, publish, sell, trade or otherwise disclose such Non-Public Information;
and (c) upon termination of my employment with Key, I will immediately return to
Key all documents, data, and things in my possession or to which I have access
that involve such Non-Public Information. I agree to sign nondisclosure
agreements in favor of Key and others doing business with Key with whom Key has
a confidential relationship.
     2. I acknowledge and agree that the duties of my position at Key may
include the development of Intellectual Property. Accordingly, any Intellectual
Property which I create with any of Key’s resources or assistance, in whole or
in part, during my employment with Key, and which pertains to the business of
Key, is the property of Key; and I hereby agree to and do assign to Key all
right, title, and interest in and to such Intellectual Property, including,
without limitation, copyrights, trademarks, service marks, and patents in or to
(or associated with) such Intellectual Property and agree to sign patent
applications and assignments thereof, without additional compensation.
     3. Except in the proper performance of my duties for Key, I acknowledge and
agree that from the date hereof through a period of one (1) year after the
termination of my employment with Key for any reason, I will not, directly or
indirectly, for myself or on behalf of any other person or entity, hire or
solicit or entice for employment any Key employee without the written consent of
Key, which consent it may grant or withhold in its discretion.
     4. Except in the proper performance of my duties for Key, I acknowledge and
agree that from the date hereof through a period of one (1) year after the
termination of my employment with Key for any reason, I will not, directly or
indirectly, for myself or on behalf of any other person or entity, call upon,
solicit, or do business with (other than for a business which does not compete
with any business or business activity conducted by Key) any Key customer or
potential customer I interacted with, became acquainted with, or learned of
through access to information while I performed services for Key during my
employment with Key, without the written consent of Key, which consent it may
grant or withhold in its discretion.
     5. In the event a court of competent jurisdiction determines that any of
the restrictions contained in the above numbered paragraphs are excessive
because of duration or

5



--------------------------------------------------------------------------------



 



scope or are otherwise unenforceable, the provisions hereof shall not be void
but, with respect to such limitations held to be excessive, they shall be
modified to incorporate the maximum limitations such court will permit, not
exceeding the limitations contained herein. In the event I engage in any
activity in violation hereof, I acknowledge that such activity may cause serious
damage and irreparable injury to Key, which will permit Key to terminate my
employment (if applicable) and seek monetary damages, and Key shall also be
entitled to injunctive, equitable, and other relief. I acknowledge and agree
that the validity, interpretation, and performance of this Agreement shall be
construed under the laws of Ohio.
BY SIGNING THIS ACCEPTANCE OF RESTRICTED STOCK AWARD, YOU ACKNOWLEDGE THAT YOU
HAVE HAD AMPLE OPPORTUNITY TO READ THIS AGREEMENT AND THE PLAN, MAKE A DILIGENT
INQUIRY, ASK QUESTIONS, AND CONSULT WITH YOUR ATTORNEY IF YOU CHOSE TO DO SO.
                                                            
Sign Your Name
                                                            
Date

6